Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.

Claim Objections
Claims 1, 2, 7, and 8 are objected to because of the following informalities:  
Claim 1: in line 13, “bending device (35” should read “bending device (35)”
Claims 2, 7, and 8: The preamble of each claim should be amended to read “The work apparatus as in claim…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term “substantially orthogonal” in line 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-12 are rejected by virtue of their dependence upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Del Fabro, hereinafter DF (WO 2010/040820), in view of Del Fabro et al., hereinafter DF2 (US 5,228,322), and Sander (DE 3334043).
Regarding Claim 1, DF discloses (Figures 1-3 and 5) an apparatus for working bars (feed device 10), comprising: a plurality of containing devices (pockets 12) disposed adjacent and parallel to each other (page 6 lines 12-14) and with an oblong development in respective longitudinal directions (direction of loading D) to contain a respective bundle of bars (metal bars 11), at least a work station (loading trolley 15) located downstream of said containing devices, said work station comprising: at least a removal device (first drawing units 23) to remove at least one bar from one of said containing devices (page 6 lines 23-26), at least a drawing unit (third drawing unit 32) configured to move the at least one bar along the direction of feed (page 7 lines 6-8), a gripping unit (second drawing unit 31), positioned downstream of the drawing unit, provided with rollers (clearly seen in Figure 5) positioned on supports (beam 26) in which at least one of the supports is configured to translate in a direction substantially orthogonal to the direction of feed (page 7 line 19, page 6 line 19; loading trolley 15, which comprises beam 26, is configured to translate in a direction transverse, i.e. orthogonal, to the direction of feed), a first cutting device (first shears 30a) positioned immediately upstream of the drawing unit, and a second cutting device (second shears 30b) positioned immediately downstream of the drawing unit; and at least a drive member (movement board 18) associated with said work station, and configured to move said work station in a transverse direction with respect to said longitudinal directions so as to take said removal device into correspondence with one of said containing devices, which are fixed in position (page 6 lines 19-22). 
DF does not explicitly disclose a bending device configured to bend the bars, but does disclose that the apparatus can be used in conjunction with a bending machine (page 1 lines 4-6), as well as that additions of parts may be made to the apparatus for working bars without deviating from the scope of the invention (page 9 lines 17-19). DF2 teaches (Figures 1-2) an apparatus for working bars (plant 10) comprising: a plurality of containing devices (compartmented store 13 with compartments 46) disposed adjacent and parallel to each other and with an oblong development in respective longitudinal directions to contain a respective bundle of bars (bars 14), and at least a work station (shearing and bending platform 12) located downstream of said containing devices, said work station comprising at least a removal device (first roller conveyor 17 with transfer means 19) to remove at least one bar from one of said containing devices, at least a bending device (bending unit 41) configured to bend said at least one bar, and at least a drawing unit (movable arm 31) positioned upstream of the bending device and configured to move the at least one bar along a direction of feed (column 5 lines 66-68 and column 7 lines 31-34). One skilled in the art would understand that incorporating a bending device directly into the apparatus for working bars, as is taught by DF2, has the advantage of consolidating the required machinery necessary for feeding and bending the bars into one apparatus, as opposed to the separate feed device and bending machine disclosed by DF, which greatly reduces the amount of space needed for the machinery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for working bars disclosed by DF such that the work station also comprises at least a bending device configured to bend said bars positioned downstream of the drawing unit, as taught by DF2, in order to reduce the space required for the machinery when used for bending bars.
Examiner note: in the combination of DF and DF2, the bending unit 41 of DF2 is integrated into the loading trolley 15 of DF, downstream of third drawing unit 32. When this modification is made, the gripping unit (second drawing unit 31 of DF) is positioned downstream of the bending device, and the second cutting device (second shears 30b of DF) is positioned between the drawing unit and the bending device.
Further regarding Claim 1, DF does not disclose an introduction element having a channel and frustoconical lead-in portion. Sander teaches (Figure 1) an apparatus for working bars comprising at least a removal device (separating disc 3) to remove at least one bar (wire 1) from a bundle of bars, a drawing unit (transport roller 4) configured to move the at least one bar along a direction of feed, and an introduction element (funnel 13) having a channel (see Annotated Figure 1 below) oriented in the direction of feed parallel to the longitudinal direction and a frustoconical lead-in portion (see Annotated Figure 1 below) configured to facilitate alignment of the at least one bar with the channel. One skilled in the art would recognize that this kind of introduction element would provide the benefit of improving the alignment of the at least one bar exiting the drawing unit with the inlet of the device to which it is fed, which allows for smoother operation of the bar working apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the work station in the apparatus for working bars disclosed by DF and modified by DF2 to add an introduction element having a channel oriented in the direction of feed parallel to the longitudinal direction and a frustoconical lead-in portion configured to facilitate alignment of the at least one bar with the channel, as taught by Sander, in order to provide smoother operation of the bar working apparatus by improving the alignment of the at least one bar exiting the drawing unit with the inlet of the bending device.

    PNG
    media_image1.png
    272
    266
    media_image1.png
    Greyscale

Sander Annotated Figure 1
Examiner note: when the combination of DF, DF2, and Sander is made, the first cutting device (first shears 30a of DF) are positioned between the introduction element (funnel 13 of Sander) and the drawing unit (third drawing unit 32 of DF).
Regarding Claim 2, DF discloses (Figure 3) said work station (loading trolley 15) comprises a support structure provided with sliding elements positionable on guides directed in said transverse direction (see Annotated Figure 3 below).

    PNG
    media_image2.png
    398
    738
    media_image2.png
    Greyscale

Del Fabro (DF) Annotated Figure 3
Regarding Claim 5, DF discloses (Figures 1-3) a collection station (translator member 16) to collect finished products, the collection station being located downstream of said work station (page 7 lines 21-25).
Regarding Claim 6, DF discloses (Figures 2-4) said collection station (translator member 16) of the finished products is associated with corresponding collection station drive members (see Annotated Figure 3 above) and is mobile in said transverse direction (direction of translation T).
Regarding Claim 7, DF discloses (Figure 3) said collection station (translator member 16) is provided with sliding elements positionable on guides (see Annotated Figure 3 above) directed in said transverse direction (direction of translation T). Examiner note: the claim as set forth does not mandate any particular arrangement of or cooperation between the collection station and the sliding elements. Therefore, the sliding elements and guides indicated in Annotated Figure 3 above, which are part of the same overall apparatus for working bars and are thus operatively coupled to the translator member 16, meet the requirements of the claim.
Regarding Claim 8, DF discloses (Figures 2-3) said work station (loading trolley 15) is super-elevated with respect to the floor so that said collection station (translator member 16) can be moved under said work station (it is clearly seen in the figures that loading trolley 15, which comprises beam 26, is elevated such that translator member 16, which moves in the direction of translation T, is underneath it).
Regarding Claim 9, DF discloses (Figures 1-2) said containing devices (pockets 12) form a modular store (containing frame 13) independent of said work station (loading trolley 15) of the bars and of said collection station (translator member 16) of the finished products (it is clearly seen in the figures that containing frame 13 is independent of the loading trolley 15 and translator member 16).
Regarding Claim 10, the combination of DF and DF2 discloses (DF Figures 1-3 and 5; DF2 Figures 1-2) a method for working bars using the apparatus for working bars as in Claim 1 (see discussion regarding Claim 1 above), the method comprising: moving the work station (DF loading trolley 15) with respect to the containing devices (DF pockets 12) disposed adjacent and parallel to each other (DF page 6 lines 12-24), so as to present said work station on each occasion in correspondence with one of said containing devices (DF page 8 lines 22-24), which are fixed in position; removing at least one bar (DF metal bars 11) from said containing devices (DF page 8 line 25); and bending and then shaping the bar removed from the corresponding containing device by means of said work station (DF2 column 7 line 45 - column 8 line 34 describes in detail the bending and shaping steps performed on the bars after they are removed from the compartment 46 of compartmented store 13, i.e. the corresponding containing device).
Regarding Claim 11, DF discloses (Figure 5) the drawing unit (third drawing unit 32) comprises associated rollers (clearly seen in the figure) for advancing the at least one bar along the direction of feed (page 7 lines 6-8).
Regarding Claim 12, DF discloses (Figure 5) the rollers (rollers of second drawing unit 31 clearly seen in Figure 5) are configured to advance the bars along the direction of feed (page 7 lines 2-4; second drawing unit 31, which comprises rollers, moves the bars along the direction of feed such that they pass through the second shears 30b). 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over DF in view of DF2 and Sander as applied to Claim 1 above, and further in view of Del Fabro et al., hereinafter DF3 (US 4,732,066).
Regarding Claim 3, DF is silent to a command station being associated with the work station. DF3 teaches (Figure 1) an apparatus for working bars comprising a work station (assembly of alignment and abutment assemblage 43 and shearing machine 19), wherein a command station (control panel 21) is associated with said work station and configured to manage and control a working operating cycle of the bars (column 3 lines 4-9). One skilled in the art would understand that there must be something managing and controlling the working operating cycle of the bars in the apparatus disclosed by DF, otherwise the apparatus would not be able to operate. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for working bars disclosed by DF such that a command station is associated with said work station, able to manage and control the working operating cycle of the bars, as taught by DF3.
Regarding Claim 4, with reference to the aforementioned combination of DF and DF3, DF3 teaches (Figure 1) the command station (control panel 21) is associated with the support structure of the work station (see Annotated Figure 1 below). When the combination is made, the control panel 21 of DF3, which is shown as being integral with the support structure of the work station, is integrated into the support structure of the loading trolley 15 of DF (indicated in Annotated Figure 3 above). Since the support structure of loading trolley 15 is mobile, when this combination is made, the command station will be mobile together with the work station.

    PNG
    media_image3.png
    556
    796
    media_image3.png
    Greyscale

Del Fabro (DF3) Annotated Figure 1

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument on pages 5-6 of the Remarks that the modification of DF to add the bending unit of DF2 is improper because it destroys the functionality of DF, Examiner respectfully disagrees. While it is true that a primary function of DF is to provide a device for transferring bars of varying sizes from a storage area, the disclosed apparatus also loads them into a separate work apparatus (e.g. a bending machine) for further processing. Having two separate apparatuses for working the same set of bars as opposed to one combined apparatus takes up additional space in the facility, as well as adds time to the overall process. Thus, the modification of DF in view of DF2 as discussed above, in which the bending unit of DF2 is incorporated into the work station of DF (loading trolley 15) downstream of the drawing device, would be obvious to one of ordinary skill in the art, as it would reduce the space necessary for the machinery, as well as cut down the production time by eliminating the need to transfer the bars between two separate apparatuses. In this combination, the translator member 16 and feed channel 21 of DF would not be used to transfer the bars to another machine, but rather to collect and transfer the finished products from the bar working apparatus. Accordingly, the combination of DF and DF2 is not improper, and the rejection is maintained.
Regarding the Applicant’s argument on page 7 that neither DF, DF2, or Sander includes the gripping unit and the first and second cutting devices as recited in the amended Claim 1, Examiner respectfully disagrees. As discussed above, DF comprises all of these components, and when the combination of DF, DF2, and Sander is made to incorporate the bending device of DF2 and the introduction element of Sander, they are all positioned in the claimed configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725